DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi (US20180219220A1).
Regarding claim 1, Hayashi discloses a battery (iron-air secondary battery, abstract), comprising:
	a first electrode (air electrode 2, FIG. 1, [0046]-[0048]);
	an electrolyte (electrolyte, [0049]-[0053]); and
	a second electrode (iron negative electrode 1, FIG. 1; [0036]-[0045]), 
wherein one or both of the first electrode and the second electrode comprises iron (iron serves as active material of the second electrode, [0036]). 
Regarding claim 3, Hayashi teaches the battery of claim 1 as described above. Hayashi also teaches wherein the iron comprises concentrate. Hayashi teaches using iron or an iron alloy ([0007]). The present specification defines iron concentrate as being formed by removing impurity phases. Since iron and iron alloy are structurally interpreted as meaning a processed material (i.e., processed from some sort of iron ore), the limitation is met. See also [0045], sponge iron and carbonyl particles are also forms of concentrated iron.
Regarding claim 4, Hayashi teaches the battery of claim 1 as described above. Hayashi also teaches wherein the iron is in the form of BF grade pellets (sponge iron, [0045]; sponge iron is equivalent to blast furnace grade iron which is necessarily produced in the form of pellets).
It is noted that Hayashi does not teach expressly hematite, magnetite, wustite, martite, goethite, limonite, siderite, pyrite, ilmenite, and spinel manganese ferrite. However, Hayashi teaches iron oxides ([0045]) which is a generic term that encompasses these specific minerals. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Narayan (US20170141434A1).
Regarding claim 2, Hayashi teaches the battery of claim 1 as described above.
Hayashi does not explicitly teach wherein the iron comprises iron ore. Hayashi teaches using sponge iron ([0045]). Sponge iron is believed to necessarily be produced from iron ore. Moreover, Hayashi teaches that iron oxide particles may be used, which suggests iron ore could be used because iron ore necessarily includes iron oxide particles. 
Nonetheless, Narayan teaches the deficient limitation. Narayan relates to an iron electrode for use in an iron-air battery (abstract) and is thus analogous art.
Narayan teaches wherein the iron comprises iron ore (magnetite ore, [0038]). It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used magnetite ore (i.e., iron ore) as taught by Narayan because Narayan recognizes the suitability of this material as an electrode material. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Narayan (US20170141434A1), and as evidenced by, or in further view of Sugiyama (US4356027A). 
Regarding claims 5-8, Hayashi in view of Narayan teaches the battery of claim 2 as described above.
Claims 5-8 are directed toward including secondary phases (silica and calcium oxide). Hayashi does not explicitly teach these limitations.
The examiner is of the opinion that these claims recite no more than ordinary compounds that would be found in the various types of iron ore. Accordingly, where the iron of the iron electrode is made from iron ore (per Narayan in the rejection given above), these phases would necessarily be present. 
The inherency of the inclusion of silica and calcium oxide is evidenced by Sugiyama. Sugiyama teaches iron ore pellets having silica (SiO2) and calcium oxide (CaO) (abstract). Sugiyama teaches including silica and calcium oxide in the claimed amounts of claims 5-7 (see Table at col. 3).
Regarding the silica, Sugiyama teaches that silica (SiO2) may be included in amounts of about 4.0 to 8.5 wt. % (Table at col. 3), thus the limitations of claims 5-6 are always met as shown by Sugiyama. Regarding the calcium oxide (claims 7-8), Sugiyama teaches calcium oxide may be included in amounts from about 0.10 to 8.0 wt. % (see Table at col. 3), thus the limitation of claim 8 is always met as shown by Sugiyama. 
Thus, as discussed above in the rejection of claim 2, it would have been obvious before the effective filing date of the claimed invention to have used magnetite ore (i.e., iron ore) as taught by Narayan because Narayan recognizes the suitability of this material as an electrode material. In doing so, the limitations of claims 5-8 would necessarily be met as evidenced by Sugiyama.
In the alternative, the combination of Hayashi and Narayan teaches using iron ore as an iron electrode material (see above rejections). Since Sugiyama teaches iron ore (abstract) having the claimed compounds in the claimed amounts, it would have been obvious before the effective filing date of the claimed invention to have utilized the iron ore of Sugiyama in the battery of Hayashi and Narayan to arrive at the claimed invention. The skilled person could have combined the known elements of Hayashi and Narayan (using iron ore as an iron electrode material) with Sugiyama (iron ore at Table at col. 3). The iron ore of Sugiyama would have performed the same function of the iron oxides of Hayashi and/or the iron ore of Narayan, which is to be used as an electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1) in view of Narayan (US20170141434A1), and further in view of Sugiyama (US4356027A). 
Regarding claims 9-10, Hayashi teaches the battery of claim 2 as described above. Hayashi does not explicitly teach using at least 0.25% calcium oxide (claim 9) or at least 0.5% calcium oxide (claim 10).
The examiner is of the opinion that these claims recite no more than ordinary compounds that could be found in the various types of iron ore. Accordingly, where the iron of the iron electrode is made from iron ore (per Narayan in the rejection given above), the calcium oxide compound could be present in the claimed amounts.
Nonetheless, as shown below, Sugiyama teaches the deficient limitations. Sugiyama relates to iron ore (abstract) and is thus analogous art.
Sugiyama teaches iron ore pellets having CaO (abstract). Sugiyama teaches including calcium oxide in the claimed amounts (see Table at col. 3). More specifically, Sugiyama broadly teaches using 0.1 to 8.0 wt. % (see Table at col. 3). Accordingly, a case of overlapping ranges exists with the instantly claimed ranges of claims 9 and 10. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
As noted above, the combination of Hayashi and Narayan teaches using iron ore as an iron electrode material (see above rejections). Since Sugiyama teaches iron ore (abstract) having the calcium oxide in overlapping ranges of the claimed amounts, it would have been obvious before the effective filing date of the claimed invention to have utilized the iron ore of Sugiyama in the battery of Hayashi and Narayan to arrive at the claimed invention. The skilled person could have combined the known elements of Hayashi and Narayan (using iron ore as an iron electrode material) with Sugiyama (iron ore at Table at col. 3). The iron ore of Sugiyama would have performed the same function of the iron oxides of Hayashi and/or the iron ore of Narayan, which is to be used as an iron electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 13-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1), and as evidenced by, or in further view of Sugiyama (US4356027A). 
Regarding claims 13-16 and 19-21, Hayashi in view of Narayan teach the battery of claims 3 and 4 as described above. As noted above, Hayashi teaches wherein the iron is in the form of concentrate and BF grade pellets (i.e., sponge iron, see above rejections).
Claims 13-16 and 19-21 are directed toward including secondary phases (silica and calcium oxide) in the iron electrode of the claim. Hayashi does not explicitly teach these limitations.
However, the examiner is of the opinion that these claims recite no more than ordinary compounds that would be found in the various types of iron ore used to produce sponge iron. Accordingly, where the iron of the iron electrode is a sponge iron, these phases would necessarily be present. Since Hayashi teaches using sponge iron ([0045]) which would necessarily include the claimed compounds, the limitation is met.
Thus, since Hayashi recognizes the suitability of sponge iron as an electrode material ([0045]), the limitations of claims 13-22 would necessarily be met. This is further evidenced by Sugiyama, which teaches iron ore pellets having SiO2 and CaO (abstract). The blast furnace method described in the disclosure (§2. Description of the Prior Art, col. 1, lines 10-56) is consistent with blast furnace grade iron and sponge iron.
Sugiyama teaches these compounds in the claimed amounts (see Table at col. 3). The materials of the Table of Sugiyama teach that silica (SiO2) may be included in amounts of about 4.0 to 8.5 wt. %, thus the limitations of claims 13-15 and 19-20 are met by Sugiyama. Regarding the calcium oxide (claims 16 and 21), Sugiyama teaches calcium oxide may be included in amounts from about 0.10 to 8.0 wt. %, thus the limitation of claims 16 and 21 are necessarily met. 
In the alternative, Hayashi teaches that sponge iron may be used ([0045]). The disclosure of Sugiyama is consistent with a “sponge iron.” Since Hayashi teaches that sponge iron is useful in the iron negative electrode, it would have been obvious before the effective filing date of the claimed invention to have combined the known elements of Hayashi (sponge iron as a source material) with Sugiyama (sponge iron materials at Table at col. 3). The sponge iron of Sugiyama would have performed the same function of the sponge iron of Hayashi, which is to be used as an electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US20180219220A1), and in further view of Sugiyama (US4356027A). 
Regarding claims 17-18 and 22, Hayashi teaches the battery of claims 3 and 4 as described above. As noted above, Hayashi teaches wherein the iron is in the form of concentrate and BF grade pellets (i.e., sponge iron, see above rejections).
Claims 17-18 and 22 are directed toward including at least 0.25% calcium oxide (claim 17) and at least 0.5% calcium oxide (claims 18 and 22). Hayashi does not explicitly teach these limitations.
However, the examiner is of the opinion that these claims recite no more than ordinary compounds that could be found in the various types of iron ore used to produce sponge iron. Accordingly, where the iron of the iron electrode is a sponge iron, these phases could be present. 
Nonetheless, as shown below, Sugiyama teaches the deficient limitations. Sugiyama relates to iron ore (abstract) and is thus analogous art.
 Sugiyama teaches iron ore pellets having SiO2 and CaO (abstract). The blast furnace method described in the disclosure (§2. Description of the Prior Art, col. 1, lines 10-56) is consistent with blast furnace grade iron and sponge iron, which is the type of iron used by Hayashi relied upon in the rejection.
Sugiyama teaches these compounds in the claimed amounts (see Table at col. 3). Sugiyama broadly teaches using about 0.1 to 8.0 wt. % of calcium oxide (see Table at col. 3). This disclosed range overlaps with the claimed ranges of at least 0.25% and at least 0.5%. Thus, a case of overlapping ranges exists. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
As noted above, Hayashi teaches that sponge iron may be used ([0045]). The disclosure of Sugiyama is consistent with a “sponge iron.” Since Hayashi teaches that sponge iron is useful in the iron negative electrode, it would have been obvious before the effective filing date of the claimed invention to have combined the known elements of Hayashi (sponge iron as a source material) with Sugiyama (sponge iron materials at Table at col. 3). The sponge iron of Sugiyama would have performed the same function of the sponge iron of Hayashi, which is to be used as an electrode material in the battery. The results of the combination would have predictably resulted in a functioning battery. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-23 of copending Application No. 16/938,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application requires a first and second electrode, where at least one of the electrodes is an iron electrode. This claim structure is a genus that encompasses the species of claim 1 of the reference application, which requires at least one of the electrodes is an iron electrode and the other electrode is a manganese oxide electrode. The remaining claim structure of the dependent claims is mapped in the below table. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application Claim No.
16/938,924 Application Claim No.
1
1
2
21
3
19
4
20
5
22
6
23
7
22
8
23
9
23
10
23


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721